Me. Justice Aldeey
delivered the opinion of the court.
According to the statement of the case, the defendant, appellant here, moved for the dismissal of the prosecution for the reason that it did not appear that a warrant of arrest had been issued, and the motion was overruled. That ruling is alleged to be erroneous.
Although section 145 of the Code of Criminal Procedure of 1902 provided that the court must quash the information on the defendant’s motion when, among other cases, the offense charged is a misdemeanor and the defendant had not been committed by a justice of the peace before the information was filed, nevertheless, when this section was amended by the Act of May 30, 1904, Session Laws of 1905, page 10, this cause for quashing the information was suppressed.
/ ... The defendant also moved that the prosecution be dismissed pursuant to subdivision 2 of section 448 of the Code of Criminal Procedure, because more than one hundred and twenty days' had .elapsed between'the'filing of the information and th,e, trial: .,
The information was filed on-May 28 and on June 4, following, the defendant'moved for a continuance and the trial was later, held on October 22.
The lower 'court did not fermifi‘'overruling the motion for dismissal,..because a day. was set .for the trial within the' one hundred and twentv-days fixed by subdivision 2 of said section 448 and the trial wasmot Held within that time because ,a! continuance was granted on the defendant’s, motion.
.Failure'to bring to'trial a defendant'charged witli’fi crime within thei'tiinq.fixed' by'law does -not entitle him to be' discharged if the1 delay is'-caused by the defendant .himself, or *377through, his fault, or with his consent. In such a case he cannot claim that he has been denied a speedy trial. In Be Begerow, 85 Am. St. Rep. 178. The following citations are taken from notes on page 195: Ex parte Cox, 12 Tex. App. 665; McGwire v. Wallace, 109 Ind. 284, 10 N. E. 111; People v. Matson, 129 Ill. 591, 22 N. E. 456; State v. Billings, 140 Mo. 193, 202, 41 S. W. 778; People v. Cline, 74 Cal. 575, 16 Pac. 391.
The third question raised by the appellant is that the lower court erred in overruling his demurrer to the information on the ground that the facts therein stated do not constitute a public offense.
We have read the paragraphs transcribed in the information from the handbill which the defendant is charged with having circulated. We shall not quote here all of these paragraphs, but will say that their contents are of such a nature as actually to impute to the Governor of this Island acts which tend to impugn his integrity and honesty and expose him to public contempt, for in narrating certain occurrences which are said to have taken place in the ward of Puerta de Tierra of this city on March 23, 1917, as a result of which, it is said,-a man and a woman were killed and “two unfortunate laborers were also victims of the horrible massacre perpetrated by the heroes in the service of the interests protected by the Governor,” it goes on to say “that the Governor allows his myrmidons to perform’ their work of extermination on a defenseless people” and that “once more the tyranny of capitalism receives the decided support of the Governor and the proletarian victims are driven to suicide, slaughtered by the police, tortured and annihilated without pity. The Governor has promised and given his protection to. the steamship companies and to the Chamber. of Commerce so that they might reduce the striking laborers to impotence. , From that moment the plot against the strikers acquired sufficient strength and as a final consequence there *378the trails of horrible crimes are fuming.” People v. Colberg, 24 P. R. R. 630.
The appellant also maintains that the information is insufficient because it does not appear whether all of the printed handbill was transcribed therein or only a part.
It is not necessary to transcribe into an information all of the handbill, booh, or newspaper containing libelous matter, but it is sufficient to copy that part upon which the information is based. State v. Barnes, 32 Mo. 530; 25 Cyc. 518; United States v. Callender, Fed. Cas. No. 14709, 32 Am. Digest, 2468; Commonwealth v. Wright, 55 Mass. (1 Cush.) 46; 32 Am. Digest, 2468.
Lastly, it was shown by the testimony of Serafín Díaz that the defendant handed to him and distributed the printed handbill containing the libelous matter mentioned in the information, and the prosecution is not obliged to prove, as seems to be the theory of the defense, that the libelous words had been held to be such by the judgment of any court.
The judgment must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.